DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 are still pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US PGPub 2011/0271067, hereafter referred to as Chou) in view of Unseld (US PGPub 2010/0280817) in view of Michels et al. (US PGPub 2012/0191800, hereafter referred to as Michels).
Regarding claim 1, Chou teaches an interface device comprising: a first communication interface, the first communication interface being a mass storage interface (Fig. 9 and Paragraphs [0045], [0051] mass storage interface 950), a second communication interface, the second communication interface being an expansion interface (Fig. 9 and Paragraphs [0045], [0050], interconnect 945), and a specialized processing unit operatively coupled to said communication interfaces, the specialized processing unit having a mass storage device controller (Fig. 9 and Paragraphs [0045]-[0046], and [0049], processor unit 910, MC 920, IOC 940), wherein the mass storage device controller is configured to receive a mass storage data request through the first communication interface (Paragraphs [0005], [0043], and [0051], discloses receiving a request for data from the cloud NAS. Paragraph [0031] discloses receiving and transmitting data from/to clients). While Chou [0049] discloses that the IOC 940 may include a number of interface and I/O functions, such as DMA controller, which is well known to perform read and write operations, Chou does not expressly recite that the IOC 940 is capable of performing read and write operations on a mass storage device. Also, Chou does not expressly disclose wherein the mass storage device controller 12is further configured to notify a host system of the mass storage data request through the 13memory access interface, and wherein the memory access interface is configured to notify a host system of the mass storage data request through the second communication interface. 
Unseld teaches a controller capable of performing read and write operations on a mass storage device (Paragraph [0003], discloses a microprocessor providing “common read and write commands”), wherein the memory access interface is configured to notify a host system of the mass storage data request through the second communication interface (Paragraph [0047] discloses notifying a host of a memory access request). It would have been obvious to a person having ordinary skill in the art before the effective filing date  in order to save the processor's state of execution upon a request (Unseld, Paragraph [0048]). Chou and Unseld do not teach wherein the mass storage device controller 12is further configured to notify a host system of the mass storage data request through the 13memory access interface.
Michels teaches wherein the mass storage device controller 12is further configured to notify a host system of a request through the 13memory access interface, 14wherein the memory access interface is configured to notify the host system of the mass 15storage data request through a second communication interface (Fig. 3 and Paragraphs [0029]-[0032] and [0035]-[0038], describe the network interface controller which contains the CPU interface and DMA channels that are used to transfer data to the host processor complex via the CPU Bus. This means the notifications to host that a request has been received and a packet needs to be processed will go through the first interface (CPU bus interface and DMA channels) and through the second interface (CPU bus, which as stated in Paragraph [0032] can contain various components to help facilitate communication to and from the host processing complex)). Since both Chou/Unseld and Michels teaches notifying a host via interfaces it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements 
Regarding claim 2, Chou, Unseld, and Michels teach all the limitations of claim 1. Chou further teaches the interface device of claim 1, further comprising a memory unit, wherein the specialized processing unit includes a memory controller connected to the memory unit (Paragraph [0048], main memory 930, Paragraph [0047] MC 920). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Chou, Unseld, and Michels teach all the limitations of claim 1. Unseld further teaches wherein the memory access interface is configured to notify the host system of the data request using an interrupt of the data request (Paragraph [0049]-[0051], states that an interrupt can be used to inform the host that a read to a protected area has been received). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Chou, Unseld, and Michels teach all the limitations of claim 1. Chou further teaches wherein the memory access interface includes a DMA 2engine configured to implement data move operations (Paragraph [0049], states the use of a DMA controller (DMA engine) that can be used for accessing memory).The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Chou, Unseld, and Michels teach all the limitations of claim 1. Chou further teaches wherein the specialized processing unit is a field programmable gate array (FPGA) (Paragraph [0053], states that the various elements can be implemented with a FPGA). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Chou, Unseld, and Michels teach all the limitations of claim 1. Chou further teaches wherein the specialized processing unit is an application specific integrated circuit 3(ASIC) (Paragraph [0053], states that the various elements can be implemented with an ASIC). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Chou, Unseld, and Michels teach all the limitations of claim 1. Chou further teaches a printed circuit board (PCB), 3wherein the first communication interface includes one or more mass storage 4ports fixed to the PCB (Paragraph [0047], [0050]-[0051], and [0053], states that the MC may be integrated in to a chipset along with several other functionalities. It is also stated that the elements of the embodiments may be implemented by hardware which can refer to various types of circuits which all would require PCBs). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Chou, Unseld, and Michels teach all the limitations of claim 1. Chou further teaches 2a printed circuit board (PCB), 3wherein the second (Paragraphs [0047], [0050]-[0051], and [0053], as stated in the rejection to claim 7). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Chou, Unseld, and Michels teach all the limitations of claim 1. Chou further teaches wherein the first communication interface includes one or more mass storage 3ports, 4wherein the specialized processing unit has a mass storage device controller for 5each said mass storage port (Fig. 9 and Paragraphs [0050]-[0053], shows that there are at least one or more ports for connecting devices to the mass storage interface, meaning that there would need to be a controller to oversee operations of the various ports). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Chou, Unseld, and Michels teach all the limitations of claim 1. Chou further teaches wherein the first communication interface includes a plurality of mass storage 3ports, wherein the specialized processing unit has plurality of mass storage device 5controllers, wherein each said mass storage device controller is connected to a corresponding 7one of the mass storage ports (Paragraphs [0050]-[0053], as stated in the rejection to claim 9). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 11, Chou, Unseld, and Michels teach all the limitations of claim 1. Chou further teaches wherein the first communication interface includes one or more serial Advanced 3Technology Attachment (SATA) ports, wherein the specialized processing unit has a SATA device controller for each said SATA port (Paragraphs [0050]-[0053], specifically Paragraph [0051] states that the interfaces can be serial ATA meaning that a controller for each port would be needed). The combination of and reason for combining are the same as those given in claim 1.
	
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. The applicant argues that the references do not teach or suggest that the mass storage device controller is further configured to notify the host system of the mass storage data request through the memory access interface. The examiner respectfully disagrees. Michels is specifically relied up to teach the cited limitation (Chen is specifically stated as not teaching it and Unseld teaches the notification going through the memory access interface but not having the mass storage device controller do it through that interface). While Michels does not use the term mass storage device controller, the controller presented is performing the same function of notifying the host system through a memory access interface (Fig. 3 and Paragraphs [0029]-[0032] and [0035]-[0038]). There is specific mention of a bus system that connects using communication channels as well as dedicated DMA channels which support the movement of data. Notifications in the form of interrupts are used to inform the host processor that a request for access is received. This is further confirmed by Paragraph [0042]-[0043] that further describe the process. This means that the host is being notified by the controller through the memory access interface and in combination with the other references the limitations of the claims are taught. Therefore the rejections still hold.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132